—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered May 18, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*468The Supreme Court providently exercised its discretion in denying the defendant’s challenge for cause of a prospective juror (see, People v Johnson, 94 NY2d 600; People v Blyden, 55 NY2d 73).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.